***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          FATIMA K. DE ALMEIDA-KENNEDY v.
                  JAMES KENNEDY
                     (AC 43348)
                      Alvord, Elgo and Alexander, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the plaintiff’s motion to dismiss the defendant’s pending
    motions, which included a motion for modification of his alimony, child
    support and visitation orders, two motions for contempt, a motion for
    an order to prevent the plaintiff from filing additional motions without
    leave of the court pursuant to Strobel v. Strobel (92 Conn. App. 662), a
    motion to remove the guardian ad litem, and a motion to compel compli-
    ance with his discovery request, all for lack of subject matter jurisdiction
    pursuant to the Uniform Child Custody Jurisdiction and Enforcement
    Act (§ 46b-155 et seq.). Prior to the filing of the motion to dismiss, the
    defendant relocated to Florida and the plaintiff and the parties’ children
    relocated to Tennessee. The defendant returned to Connecticut after
    approximately one year in Florida. While the plaintiff’s motion to dismiss
    was pending, the defendant filed an application for an emergency ex
    parte order of custody, and the trial court entered an emergency order
    awarding temporary custody to the defendant and also ordered a hearing
    on the custody issue. At the conclusion of the hearing, the trial court
    ordered that all existing orders regarding the custody of the parties’
    minor children be stayed until the plaintiff’s motion to dismiss was
    resolved. Following a hearing on the motion to dismiss, for which the
    plaintiff submitted an affidavit in support of her arguments, as she was
    unable to attend in person, the trial court dismissed the defendant’s
    motions for a Strobel order, to remove the guardian ad litem, and to
    compel, and one of his motions for contempt. The defendant appealed
    to this court and then filed a motion to reargue with the trial court. The
    trial court stayed consideration of the defendant’s motion for modifica-
    tion of his alimony, child support and visitation orders, which remained
    pending, until the defendant’s motion to reargue was resolved. The
    defendant then filed an amended appeal from the stay order. The trial
    court issued a memorandum of decision on the defendant’s motion to
    reargue in which it, inter alia, vacated the stay and ordered dismissal
    of the custody proceedings, the defendant’s motion for modification,
    and his second motion for contempt, and the defendant further amended
    his appeal to challenge that ruling. Held:
1. The defendant could not prevail on his claim that the trial court lacked
    a proper basis on which to grant the plaintiff’s motion to dismiss: the
    substance of the affidavit submitted by the plaintiff, which recited details
    of her relocation, in addition to other documentation that she provided in
    connection with her motion to dismiss, including an individual education
    plan for her son that was prepared by his school in Tennessee and an
    electrical bill for a residence in Tennessee that listed the plaintiff as
    the account holder, undermined the defendant’s claim that the plaintiff
    did not introduce any admissible evidence as to her residence, the length
    of time at her residence, the location of the children, or her financial
    circumstances.
2. This court declined to review the defendant’s claim that the trial court
    abused its discretion in staying enforcement of the emergency ex parte
    custody order: the claim was not properly before this court because
    the defendant failed to file a motion for review of the stay order, which,
    pursuant to the applicable rule of practice (§ 66-6), was his sole remedy.
3. The trial court properly concluded that, pursuant to the applicable statute
    (§ 46b-115l (a) (1)), it did not have exclusive, continuing jurisdiction
    over the defendant’s motions relating to custody of and visitation with
    the minor children and, therefore, it properly granted the plaintiff’s
    motion to dismiss those motions: jurisdiction under § 46b-115l (a) (1)
    terminated in April, 2018, when the plaintiff and the minor children
    relocated to Tennessee following the defendant’s relocation to Florida,
    as neither the parties nor the minor children continued to reside in
    Connecticut after that time; moreover, Connecticut did not reacquire
    exclusive, continuing jurisdiction when the defendant returned to reside
    in the state, as § 46b-115l (a) (1) pertained only to continuing jurisdiction,
    not interrupted or intermittent jurisdiction.
4. The trial court improperly dismissed certain of the defendant’s motions
    unrelated to the issues of child custody or visitation: the trial court’s
    dismissal order was predicated on its conclusion that it lacked subject
    matter jurisdiction under the act, however, the act only concerned issues
    of custody or visitation and was not applicable to orders relating to
    child support or other monetary obligations; accordingly, although the
    defendant’s two motions for contempt, which concerned custody and
    visitation with the minor children, and his motion for modification,
    which sought to modify the existing visitation order, were properly
    dismissed, the defendant’s motion to modify his alimony and child sup-
    port orders, along with his motions for a Strobel order, to remove the
    guardian ad litem, and to compel compliance with his discovery request,
    were beyond the purview of the act, as they had no relation to the issues
    of child custody or visitation, and, consequently, they were improperly
    dismissed.
5. The trial court did not abuse its discretion in deferring consideration of the
    defendant’s motion to modify his alimony, child support, and visitation
    orders: the defendant’s motion to reargue, which asked the trial court
    to reconsider and reverse its determination that it lacked subject matter
    jurisdiction under the act, required the deferral of consideration of the
    merits of his motion to modify until after the jurisdiction question was
    fully resolved.
         Argued January 7—officially released September 7, 2021

                              Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, where the court, Gould, J., rendered
judgment dissolving the marriage and granting certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Egan, J., granted the
plaintiff’s motion to dismiss the defendant’s motions
for a Strobel order, to remove the guardian ad litem,
to compel, and for contempt and stayed the custody
proceeding that was instituted by the defendant’s appli-
cation for an emergency ex parte order of custody, and
the defendant appealed to this court; subsequently, the
court, Stewart, J., issued a stay on the defendant’s
motion to modify, and the defendant amended his
appeal; thereafter, the court, Egan, J., granted the
defendant’s motion to reargue and amended its decision
relating to the plaintiff’s motion to dismiss and dis-
missed the custody proceedings and the defendant’s
motion to modify and for contempt, and the defendant
amended his appeal. Affirmed in part; reversed in part;
further proceedings.
  James Kennedy, self-represented, the appellant
(defendant).
   J. David Griffin, for the appellee (plaintiff).
                         Opinion

   ELGO, J. In this contentious postdissolution marital
dispute,1 the defendant, James Kennedy,2 appeals from
the judgment of the trial court granting the motion to
dismiss filed by the plaintiff, Fatima K. De Almeida-
Kennedy, for lack of subject matter jurisdiction pursu-
ant to the Uniform Child Custody Jurisdiction and
Enforcement Act (act), which has been adopted by Con-
necticut and codified in General Statutes § 46b-115 et
seq. On appeal, the defendant claims that the court (1)
lacked a proper basis on which to grant the motion to
dismiss, (2) abused its discretion in staying enforce-
ment of an ex parte custody order, (3) improperly con-
cluded that it lacked continuing, exclusive jurisdiction
pursuant to General Statutes § 46b-115l (a) (1), (4)
improperly dismissed several motions unrelated to the
issue of child custody or visitation, and (5) abused its
discretion in staying consideration of his motion for
modification. We affirm in part and reverse in part the
judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On August 2, 2010, the trial court
dissolved the parties’ marriage. The judgment of disso-
lution incorporated by reference a written separation
agreement, which provided, inter alia, that (1) the plain-
tiff was to have legal custody of the parties’ two minor
children, (2) the defendant was permitted supervised
visits, and (3) the defendant would pay weekly unallo-
cated alimony and child support.3 On December 9, 2014,
that judgment was modified by agreement to provide
for, inter alia, a reduction to the defendant’s alimony
and child support obligations and joint legal custody
with primary physical custody remaining with the plain-
tiff.
   On December 28, 2015, the defendant filed a motion
for modification requesting, among other things, a fur-
ther reduction of his alimony and child support obliga-
tions. The court, Wenzel, J., declined that request, the
propriety of which this court affirmed on appeal. See
De Almeida-Kennedy v. Kennedy, 188 Conn. App. 670,
674–82, 205 A.3d 704, cert. denied, 332 Conn. 909, 210
A.3d 566 (2019). On March 10, 2016, the court, Adelman,
J., appointed a guardian ad litem to represent the minor
children.
  On August 30, 2017, the plaintiff filed a motion for
contempt, on which the court, Wenzel, J., scheduled a
hearing for November 8, 2017. Prior to that hearing, the
defendant moved to Florida in October, 2017.
   At the November 8, 2017 hearing on the motion for
contempt, the plaintiff’s counsel and the guardian ad
litem informed the court that the defendant, who was
not present at the hearing, had relocated to Florida
and had failed to attend a child support enforcement
proceeding in Connecticut one day earlier. The court
also heard testimony from the guardian ad litem in
support of the plaintiff’s motion for contempt. In its
oral memorandum of decision, the court concluded that
the defendant was in wilful contempt of the separation
agreement and, accordingly, suspended the defendant’s
unsupervised visitation rights.4 It is undisputed that the
defendant has not seen the minor children in person
since that judgment was rendered.
   In April, 2018, the plaintiff and the minor children
relocated to Tennessee. The defendant thereafter filed
a series of motions in April and May, 2018, including,
inter alia, a motion for modification in which he sought
to reduce his unallocated alimony and support obliga-
tions and to modify his visitation order.5 The defendant
also filed an application for an emergency ex parte
order of custody on May 8, 2018, which the court denied.
  On November 7, 2018, the plaintiff, appearing at that
time in a self-represented capacity, filed a motion to
dismiss the defendant’s pending motions for lack of
jurisdiction under the act. In that motion, the plaintiff
asked the court to ‘‘terminate jurisdiction’’ for various
reasons, most notably the fact that she had resided in
Tennessee with the minor children for more than six
months.6 While that motion to dismiss was pending, the
defendant filed another application for an emergency
ex parte order of custody on November 27, 2018. That
same day, the court, Gould, J., entered an emergency
order awarding temporary custody to the defendant.
The court also ordered a hearing to be held on the
custody issue within fourteen days.
   On December 11, 2018, the court held such a hearing
at which the plaintiff’s counsel, the defendant, and the
guardian ad litem were present. At that time, the guard-
ian ad litem apprised the court that the defendant’s
November 27, 2018 application for an emergency ex
parte order of custody ‘‘contain[ed] misleading, incor-
rect, incomplete, as well as false statements.’’ At the
conclusion of that hearing, the court, Hon. Robert J.
Malone, judge trial referee, ordered all existing orders
regarding the custody of the minor children to be stayed
until the plaintiff’s motion to dismiss for lack of subject
matter jurisdiction was resolved.
  On May 1, 2019, the court held a hearing on the
plaintiff’s motion to dismiss. The defendant appeared
at that hearing and was heard by the court. Although
the plaintiff was unable to travel to Connecticut for the
hearing, she submitted an affidavit in support of her
motion to dismiss.
   In its August 29, 2019 memorandum of decision, the
court, Egan, J., stated in relevant part: ‘‘In support of
her motion [to dismiss], the plaintiff claims that she
and the parties’ minor children had lived in Franklin,
Tennessee for at least seven months as of November
7, 2018, when the ex parte application was filed. She
further claims that as of October, 2018, the defendant
had lived one year in Satellite Beach, Florida after leav-
ing Connecticut. She claims the defendant returned to
Connecticut as of October 8, 2018; however, as of that
date, both parties had both been living out of . . . Con-
necticut for over six months and the defendant had
been living out of state for a full year.
   ‘‘The plaintiff further submits that she is the primary
emotional, physical and financial caregiver for the chil-
dren, and they have continued to reside in Tennessee
since their move in [April, 2018]. The children [have
been] enrolled in Williamson County Schools in Tennes-
see since April 22, 2018. Individual Education Plans
. . . were established for them on May 7, 2018. All
other aspects of their care have been transferred to
Tennessee.
  ‘‘The plaintiff further argues that with respect to the
[Connecticut] child support order, on September 14,
2018, the Family Support Magistrate dismissed the child
support case because the order was enforced in Florida.
The plaintiff emphasized that while she is working in
Tennessee, she has modest means. Travel to Connecti-
cut to address motions would require her to secure
childcare for the children at a steep cost to her, take
the children out of school to travel with her, or find
[someone to care for] them while she is away.7 She
does not have the means to afford an attorney.
  ‘‘The defendant testified that he resides in Connecti-
cut. He returned in October, 2018, from Florida. He
argues that the plaintiff has gaps in her Tennessee resi-
dency and that she gave inconsistent dates of residency.
Further, she admits to travel out of state.
   ‘‘With respect to his relationship with the children,
the defendant argues that he tried to have access to
them, but he was unsuccessful due to the plaintiff’s
actions. The defendant testified that he has no informa-
tion on the care and relationship of the children.
  ‘‘With respect to the ties of the minor children to
Connecticut, the defendant argues that he has family
here. The children have lifelong relationships here. They
were only pulled out of school in March, 2018. They
had medical providers in March, 2018. They would be
able to receive an education and medical treatment no
different than they would have in 2018. . . . At the
time of the [plaintiff’s November 7, 2018 motion to dis-
miss for lack of jurisdiction], the plaintiff and the minor
children had lived in Tennessee for seven months. The
defendant resided in Florida for over one year.’’ (Foot-
note added.)
  The court continued: ‘‘Based upon the evidence intro-
duced and the representations of the plaintiff’s counsel,
the court finds that all parties no longer lived in [Con-
necticut] at the time of the filing of the motion to dismiss
on November 7, 2018.’’8 The court then concluded that
‘‘Connecticut does not have exclusive, continuing juris-
diction’’ under § 46b-115l (a) (1).9 In addition, the court
expressly declined to exercise jurisdiction over the
present dispute pursuant to General Statutes § 46b-
115q, finding that ‘‘Connecticut is an inconvenient
forum’’ and that ‘‘Tennessee is a more appropriate
forum’’ to resolve the child custody dispute between
the parties.10 Accordingly, the court dismissed four of
the defendant’s pending motions.11 In addition, the court
ordered the custody proceeding that was instituted by
the defendant’s application for an emergency ex parte
order of custody to be ‘‘stayed upon the condition that
a child custody proceeding be promptly commenced in
Tennessee.’’12
   On September 3, 2019, the defendant filed an appeal
of the court’s August 29, 2019 judgment with this court.
He then filed a motion to reargue with the trial court.
At that time, the defendant’s April 4, 2018 motion for
modification of his alimony, child support, and visita-
tion orders remained pending. On December 12, 2019,
the court, Stewart, J., stayed consideration of that
motion to modify until the defendant’s motion to rear-
gue was resolved. On December 31, 2019, the defendant
filed an amended appeal from that stay order.
   On July 9, 2020, the court issued its memorandum of
decision on the defendant’s motion to reargue. The
court first concluded it lacked both exclusive, continu-
ing jurisdiction pursuant to § 46b-115l and initial child
custody jurisdiction pursuant to General Statutes § 46b-
115k. In light of that determination, the court aban-
doned its earlier ruling, in which it had declined to
exercise its jurisdiction on the basis of an inconvenient
forum pursuant to § 46b-115q.13 As the court stated:
‘‘[T]he statutory requirements necessary for the court
to assume . . . jurisdiction over the custody issues
[have] not been established pursuant to . . . [§§] 46b-
115k and . . . 46b-115l. Therefore, based upon the
court’s further review of the record, the memorandum
of decision dated August 29, 2019, shall be amended to
vacate the stay on the basis of inconvenient forum.’’
The court also amended its prior ruling to order the
dismissal of ‘‘the custody proceedings.’’ In addition,
the court entered an order dismissing two additional
pending motions filed by the defendant—his April 4,
2018 motion for modification and his April 4, 2018
motion for contempt. On July 29, 2020, the defendant
further amended his appeal to challenge the trial court’s
July 9, 2020 ruling on his motion to reargue, and this
appeal followed.14
                             I
   On appeal, the defendant claims that the court lacked
a proper basis on which to grant the motion to dismiss
filed by the plaintiff. More specifically, he claims that
the plaintiff ‘‘did not introduce any admissible evidence
as to her residence, the length of time at the residence,
the location of the children, nor [her] financial circum-
stances.’’ On our plenary review of the record before
us; see Mendillo v. Tinley, Renehan & Dost, LLP, 329
Conn. 515, 523, 187 A.3d 1154 (2018); GMAC Mortgage,
LLC v. Ford, 144 Conn. App. 165, 174, 73 A.3d 742
(2013); we disagree.
   The following additional facts are relevant to the
defendant’s claim. On January 10, 2019, the plaintiff
filed a memorandum of law in support of her motion to
dismiss, which was accompanied by multiple exhibits,
including a copy of the individual educational program
for her minor son prepared by Williamson County
Schools in Franklin, Tennessee for the period beginning
May 7, 2018, and an electrical bill dated June 5, 2018,
that lists the plaintiff as the account holder for a ‘‘service
address’’ located in Franklin, Tennessee. In addition,
the plaintiff submitted an affidavit that recited certain
details regarding her relocation to Tennessee. At the
May 1, 2019 hearing on the motion to dismiss, the follow-
ing colloquy occurred regarding that affidavit:
  ‘‘The Court: Well, under the Practice Book the motion
to dismiss requires the motion, a memorandum of law
and an affidavit may—may be submitted to, I think, fill
in the record—
  ‘‘[The Plaintiff’s Counsel]: I—I did submit an—
  ‘‘The Court: —with the facts.
  ‘‘[The Plaintiff’s Counsel]: —affidavit.
  ‘‘The Court: You did.’’15
  At that time, the defendant did not dispute the exis-
tence of that affidavit. Moreover, in its August 29, 2019
memorandum of decision, the court specifically found
that the plaintiff had filed an affidavit in support of her
motion to dismiss.
   In his subsequent motion to reargue, the defendant
nevertheless claimed that the plaintiff never ‘‘supplied
an affidavit’’ to the court. In addressing that claim, the
court stated in its July 9, 2020 memorandum of decision
on the motion to reargue that, during a December 4,
2019 hearing on that motion, the plaintiff’s counsel ‘‘rep-
resented that she filed the plaintiff’s sworn affidavit
dated May 1, 2019, on the day of the hearing.’’ The court
then noted that it was ‘‘unable to locate the sworn
affidavit. Counsel filed a second sworn affidavit from
the plaintiff on the day of the hearing on December 4,
2019, to replace the missing affidavit. Given the volume
of pleadings in the case and the potential of an adminis-
trative error, the court accepted counsel’s representa-
tion regarding filing, accepted the substitute sworn affi-
davit, and considers counsel’s statements [at the May
1, 2019 hearing] to be argument.’’16
   In that affidavit, the plaintiff averred, inter alia, that
‘‘[o]n or around October, 2017, the defendant moved to
Florida’’; that ‘‘[i]n April, 2018, as a result of financial
hardship and to be closer to family, I relocated myself
and both minor children to Franklin, Tennessee’’; that
‘‘[a]t the time I relocated, the defendant still resided in
Florida’’; that ‘‘[t]he defendant currently owes more
than $107,000 in back child support, according to Con-
necticut Child Support Enforcement’’; that the minor
children ‘‘are enrolled in the Williamson County School
System in Franklin, Tennessee,’’ where they were ‘‘thriv-
ing academically and emotionally’’; that ‘‘[d]ue to finan-
cial hardship, I enrolled our family in public benefits’’;
that ‘‘[o]n or about March 20, 2019, Tennessee began a
child support action against the defendant’’; and that,
‘‘[a]s of May 1, 2019, I have continuously resided in
Tennessee, with our children, for more than one year.’’
  The substance of that affidavit, along with other docu-
mentation provided in connection with the motion to
dismiss, undermines the defendant’s claim that the
plaintiff failed to produce ‘‘any admissible evidence as
to her residence, the length of time at the residence,
the location of the children, nor [her] financial circum-
stances.’’ We therefore reject that claim.
                            II
   The defendant next contends that the court abused
its discretion in staying enforcement of the emergency
ex parte custody order. That claim is not properly
before us.17
  As this court has explained, ‘‘[p]ursuant to Practice
Book § 61-14, [t]he sole remedy of any party desiring the
court to review an order concerning a stay of execution
shall be by motion for review under [Practice Book §]
66-6. . . . Issues regarding a stay of execution cannot
be raised on direct appeal. . . . Practice Book § 66-6
requires that [m]otions for review . . . be filed within
ten days from the issuance of notice of the order sought
to be reviewed. . . . If a party does not file a motion
for review, that party is precluded from challenging the
court’s stay order by means of a direct appeal. . . .
We therefore decline to review this claim because it has
been improperly presented for resolution on appeal.’’
(Citations omitted; internal quotation marks omitted.)
Clark v. Clark, 150 Conn. App. 551, 575–76, 91 A.3d 944
(2014). Because the defendant failed to file a motion
for review of the stay order in question, we decline to
review his claim.
                            III
  The defendant also claims that the court improperly
concluded that it did not have exclusive, continuing
jurisdiction pursuant to § 46b-115l (a) (1). We disagree.
  ‘‘At the outset, we note our well settled standard
of review for jurisdictional matters. A determination
regarding a trial court’s subject matter jurisdiction is a
question of law. When . . . the trial court draws con-
clusions of law, our review is plenary and we must
decide whether its conclusions are legally and logically
correct and find support in the facts that appear in the
record.’’ (Internal quotation marks omitted.) Igersheim
v. Bezrutczyk, 197 Conn. App. 412, 416, 231 A.3d
1276 (2020).
   ‘‘The purposes of the [act] are to avoid jurisdictional
competition and conflict with courts of other states in
matters of child custody; [to] promote cooperation with
the courts of other states; [to] discourage continuing
controversies over child custody; [to] deter abductions;
[to] avoid [relitigation] of custody decisions; and to
facilitate the enforcement of custody decrees of other
states. . . . The [act] addresses [interjurisdictional]
issues related to child custody and visitation. . . . The
[act] is the enabling legislation for the court’s jurisdic-
tion.’’ (Internal quotation marks omitted.) Parisi v.
Niblett, 199 Conn. App. 761, 770, 238 A.3d 740 (2020).
    The salient provision of the act is codified in Connect-
icut in § 46b-115l (a) (1), which provides in relevant
part: ‘‘[A] court of this state which has made a child
custody determination pursuant to sections 46b-115k
to 46b-115m, inclusive, has exclusive, continuing juris-
diction over the determination until . . . [a] court of
this state or a court of another state determines that
the child, the child’s parents and any person acting as
a parent do not presently reside in this state . . . .’’ In
the present case, the court found that the defendant
left Connecticut and relocated to Florida in October,
2017, while the plaintiff and the minor children relo-
cated to Tennessee in April, 2018. The court further
found, and the defendant does not dispute, that he did
not return to Connecticut until the end of September,
2018. Thus, from April to September, 2018, neither the
plaintiff, the defendant, nor the minor children ‘‘pres-
ently reside[d] in this state,’’18 a prerequisite to exclu-
sive, continuing jurisdiction under § 46b-115l (a) (1).
As the commentary to the act notes, ‘‘when the child,
the parents, and all persons acting as parents physically
leave the [s]tate to live elsewhere, the exclusive, contin-
uing jurisdiction ceases.’’ Unif. Child Custody Jurisdic-
tion and Enforcement Act (1997) § 202, comment (2),
9 U.L.A. (Pt. IA) 674 (2019); see also N.S. v. D.M., 21
Cal. App. 5th 1040, 1048, 231 Cal. Rptr. 3d 67 (2018)
(‘‘[o]nce a state makes an initial child custody determi-
nation . . . it retains exclusive continuing jurisdiction
over custody matters until . . . all parties move out-
side the state’’ (citation omitted)); Wahlke v. Pierce, 392
S.W.3d 426, 431 (Ky. App. 2013) (‘‘the relocation of both
parents and the child out of this [c]ommonwealth before
commencement of the modification proceeding
divested the family court of exclusive, continuing juris-
diction’’); Hogan v. Hogan, 308 Neb. 397, 403, 954
N.W.2d 868 (2021) (‘‘Nebraska no longer possessed
exclusive, continuing jurisdiction. This is because when
the children and the parents have moved away from
the issuing state, the issuing state no longer meets the
jurisdictional prerequisites . . . .’’); Kar v. Kar, 132
Nev. 636, 639, 378 P.3d 1204 (2016) (‘‘[o]nce it deter-
mined that the child and the child’s parents no longer
resided in Nevada, the district court lost exclusive, con-
tinuing jurisdiction’’ (emphasis in original)); T.D. v.
M.H., 219 A.3d 1190, 1197 (Pa. Super. 2019) (‘‘a court
lacks exclusive, continuing jurisdiction if all parties
move out of the [c]ommonwealth’’ (internal quotation
marks omitted)).
   The defendant nonetheless submits that the courts
of this state reacquired ‘‘exclusive, continuing jurisdic-
tion’’ on his return to Connecticut in September, 2018.
He has provided no legal authority to support that novel
contention. By its plain language, § 46b-115l pertains to
the continuing jurisdiction of a Connecticut court, not
the interrupted or intermittent jurisdiction. The defen-
dant’s claim also is contrary to the stated intent of the
drafters of the act, who explained: ‘‘The phrase ‘do not
presently reside’ is not used in the sense of a technical
domicile. The fact that the original determination [s]tate
still considers one parent a domiciliary does not prevent
it from losing exclusive, continuing jurisdiction after
the child, the parents, and all persons acting as parents
have moved from the [s]tate.
                           ***
   Exclusive, continuing jurisdiction is not reestab-
lished if, after the child, the parents, and all persons
acting as parents leave the [s]tate, the [noncustodial]
parent returns.’’ (Emphasis added.) Unif. Child Cus-
tody Jurisdiction and Enforcement Act (1997) § 202,
comment (2), supra, 9 U.L.A. (Pt. IA) 674–75; accord
In re M.R.F.-C., 158 N.E.3d 688, 695, 697 (Ohio App.
2020) (affirming trial court’s conclusion that it lacked
exclusive, continuing jurisdiction when ‘‘Ohio was the
children’s ‘home state’ when the initial custody proceed-
ings occurred . . . [but] was no longer the children’s
home state due to the family’s relocation to Michigan’’
and concluding that ‘‘[m]other did not satisfy Ohio’s
residency requirement when she attempted to reestab-
lish residence in Ohio shortly before filing her motion’’);
cf. In re Marriage of Ruth, 32 Kan. App. 2d 416, 421–22,
83 P.3d 1248 (2004) (concluding that Kansas trial court
retained exclusive, continuing jurisdiction despite fact
that mother and children moved to another state
because father ‘‘has continuously resided in Kansas
since the [parties’] divorce’’ (emphasis added)).
   In light of the foregoing, we conclude that the trial
court properly determined that it did not have exclusive,
continuing jurisdiction over the defendant’s November
27, 2018 motion for custody and his other motions
related to custody and visitation with the minor chil-
dren.19 The court, therefore, properly granted the plain-
tiff’s motion to dismiss those motions.
                            IV
  We next address the defendant’s claim that the court,
in ruling on the plaintiff’s motion to dismiss and his
motion to reargue, improperly dismissed certain
motions unrelated to the issue of child custody or visita-
tion. We agree.
   The court’s dismissal order was predicated on its
conclusion that it lacked subject matter jurisdiction
under the act. The act is ‘‘the enabling legislation for
the court’s jurisdiction.’’ (Internal quotation marks
omitted.) Parisi v. Niblett, supra, 199 Conn. App. 770.
The act, however, is limited in scope—it concerns
issues of custody or visitation. Sections 46b-115k and
46b-115l, on which the court’s decision here was predi-
cated, expressly grant the trial court jurisdiction over
‘‘child custody determination[s].’’20 Like the act, Con-
necticut law defines ‘‘ ‘[c]hild custody determination’ ’’
as ‘‘a judgment, decree, or other order of a court provid-
ing for the legal custody, physical custody or visitation
with respect to a child. The term includes a permanent,
temporary, initial and modification order. The term does
not include an order relating to child support or other
monetary obligation of an individual . . . .’’21
(Emphasis added.) General Statutes § 46b-115a (3); see
also Unif. Child Custody Jurisdiction and Enforcement
Act (1997) § 102 (3), supra, 9 U.L.A. (Pt. IA) 658.
    The critical question, then, is whether the motions
dismissed by the court fall within the purview of
‘‘ ‘[c]hild custody determination[s],’ ’’ as defined by
§ 46b-115a (3). The two motions for contempt filed by
the defendant on April 4 and May 14, 2018, both con-
cerned custody and visitation with the minor children
and, thus, properly were dismissed by the trial court.
The court likewise properly dismissed that portion of
the defendant’s April 4, 2018 motion for modification
that sought to modify the existing visitation order.
  At the same time, the defendant’s April 4, 2018 motion
to modify the unallocated alimony and child support
order plainly is beyond the purview of the act, as that
order relates to the defendant’s monetary obligations.
See General Statutes § 46b-115a (3). As this court has
observed, a ‘‘motion for modification concerning child
support is not governed by the [act]. Financial orders,
such as child support, are not governed by the [act].’’
Parisi v. Niblett, supra, 199 Conn. App. 771 n.9. The
defendant’s May 3, 2018 motion for a Strobel order, his
May 3, 2018 motion to remove the guardian ad litem,
and his May 3, 2018 motion to compel compliance with
his discovery request also have no relation whatsoever
to the issue of child custody or visitation. For that
reason, the court improperly dismissed those motions
for lack of jurisdiction under the act.
                            V
  As a final matter, the defendant claims that the court
abused its discretion in deferring consideration of his
April 4, 2018 motion to modify his alimony, child sup-
port, and visitation orders. We disagree.
    As our Supreme Court has explained, ‘‘[i]t is axiom-
atic that once the issue of subject matter jurisdiction
is raised, it must be immediately acted upon by the
court. . . . [A]s soon as the jurisdiction of the court
to decide an issue is called into question, all other action
in the case must come to a halt until such a determina-
tion is made.’’ (Citations omitted.) Gurliacci v. Mayer,
218 Conn. 531, 545, 590 A.2d 914 (1991). In the present
case, the court’s December 12, 2019 decision to defer
consideration of the defendant’s motion for modifica-
tion expressly was predicated on the pendency of the
defendant’s motion to reargue, in which he asked the
court to reconsider and reverse its determination that
it lacked subject matter jurisdiction under the act. Given
those circumstances, we cannot conclude that the court
abused its discretion. To the contrary, the court prop-
erly deferred consideration of the merits of the defen-
dant’s motion to modify until after the jurisdictional
question fully was resolved.
                                      VI
  In sum, we conclude that the court properly dis-
missed the defendant’s November 27, 2018 motion for
custody, his April 4, 2018 motion to modify the visitation
order, and his April 4 and May 14, 2018 motions for
contempt for lack of subject matter jurisdiction under
the act. We further conclude that, because they do not
relate to ‘‘ ‘[c]hild custody determination[s],’ ’’ as that
term is defined by the act, the court improperly dis-
missed the defendant’s April 4, 2018 motion to modify
his alimony and support obligations, his May 3, 2018
motion for a Strobel order, his May 3, 2018 motion to
remove the guardian ad litem, and his May 3, 2018
motion to compel compliance with his discovery
request. Because the substance of those motions is
beyond the purview of the act, the court improperly
concluded that it lacked jurisdiction over those plead-
ings.
   The judgment is reversed with respect to the defen-
dant’s April 4, 2018 motion to modify the unallocated
alimony and child support order, his May 3, 2018 motion
for a Strobel order, his May 3, 2018 motion to remove
the guardian ad litem, and his May 3, 2018 motion to
compel compliance, and the case is remanded for fur-
ther proceedings according to law; the judgment is
affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     A review of the docket reveals approximately 350 postjudgment pleadings
by the parties since 2010.
   2
     The defendant is licensed to practice law in this state, as he indicated
on his appeal form.
   3
     ‘‘[A]n unallocated order incorporates alimony and child support without
delineating specific amounts for each component . . . .’’ Tomlinson v. Tom-
linson, 305 Conn. 539, 558, 46 A.3d 112 (2012).
   4
     At the conclusion of the hearing, the court stated in relevant part: ‘‘[T]he
court has had these parties before it on numerous occasions. Even in the
past four months, we’ve had repeated hearings, repeated motions and cross
motions, and it’s becoming increasingly clear to the court that there are
tremendous communication problems between the parties and that these
problems are increasingly . . . impacting the welfare of the children.
   ‘‘The factual basis set out in the motion for contempt is consistent with
all of the evidence that had been submitted to the court previously. It appears
to be supported by the investigation of our court-appointed guardian ad
litem, including her home visit with the children.
   ‘‘Normally, the court would be reluctant to proceed on a motion of this
kind in the absence of one of the parties. It does appear that [the defendant]
had notice and there is no evidence before the court to indicate that his
absence from the court today was anything other than entirely voluntary
and calculated.
   ‘‘I do note for the record that when he was last before the court and
pursuant to the agreement . . . [on September 21, 2017], I specifically indi-
cated to [the defendant], as well as the plaintiff, that pending motions would
be heard at the future scheduled hearing date with regard to all other pending
motions. And this was about four weeks after the plaintiff had filed her
motion for contempt, which is the subject of today’s hearing. I believe that
the immediate best interests of the children require the court to address
the problems that increasingly plague this case and I’m not going to let [the
defendant] . . . continue what I find to be his significant misconduct
because he chooses not to be here.
   ‘‘So I do find based on the evidence that’s been presented to the court
that [the defendant] is in wilful contempt of the court’s judgment, which
includes the separation agreement as modified from time to time by the
court and the parties. And specifically, that he continues to disparage the
plaintiff to communicate with the children concerning matters that are
inappropriate, offensive and harmful to the children.
   ‘‘In light of that contempt, it’s the order of the court that on an interim
basis the court suspends the right of [the defendant] to visitation with either
child. Physical visitation will be allowed only with the specific consent of
the [plaintiff] or the guardian ad litem. Such visitation must be supervised
by a person or agency acceptable to the [guardian ad litem] or the actual
presence of the [plaintiff] if she agrees to do so.
   ‘‘Such visitation must take place within the state of Connecticut. Under
no circumstances may [the defendant] remove or travel with either child
outside the state of Connecticut or assist them in any way in leaving the
state of Connecticut. Should [the defendant] choose to seek modification
of this order he must appear here in the state of Connecticut at a properly
scheduled time and place.’’
   5
     The defendant also filed two motions for contempt on April 4 and May
14, 2018, a May 3, 2018 motion for a Strobel order; see Strobel v. Strobel,
92 Conn. App. 662, 886 A.2d 865 (2005); to preclude the plaintiff from filing
further postdissolution motions without leave of court, a May 3, 2018 motion
to remove the guardian ad litem, and a May 3, 2018 motion to compel
compliance with his discovery request.
   6
     In her motion to dismiss, the plaintiff averred that she and the minor
children had been living in Tennessee for the past seven months. She further
alleged that ‘‘[i]t would be an extreme financial burden on the plaintiff,
caring for her two children, to have her come to any and continuous court
hearings and depositions related to the repetitive already denied motions
filed by the defendant. . . . It is financially impossible and extremely
impractical to travel literally 1000 miles to Connecticut to start or continue
with the same court hearings litigated for over the past six years. . . . The
plaintiff has no financial means to secure childcare nor to travel nor to
afford an attorney and is in continuous growing debt, especially as a result
of the [nonpayment of alimony and child support by the defendant].
                                       ***
   [T]he defendant filed these motions when he was living in the state of
Florida when both parties were [not] living [in] Connecticut. . . . The defen-
dant was physically closer to Tennessee and the [minor] children prior to
his return to Connecticut after having been living for one full continuous
year in Florida.’’ (Emphasis omitted.)
   7
     Although there is no indication that it was raised in the proceeding at
trial, we note that General Statutes § 46b-115t (d) provides: ‘‘The court may
order a party to pay for reasonable and necessary travel and expenses of
a party to the child custody proceeding or the child who is outside the state.’’
   8
     We agree with the defendant that the court’s initial finding was clearly
erroneous, as there is no evidence in the record to indicate that the defendant
was not living in Connecticut when the plaintiff filed her motion to dismiss
on November 7, 2018. In its July 9, 2020 memorandum of decision on the
defendant’s motion to reargue, the court corrected that finding, stating that
‘‘[b]ased upon further review of the record . . . the defendant returned to
Connecticut at the end of September, 2018.’’
   9
     General Statutes § 46b-115l provides in relevant part: ‘‘(a) Except as
otherwise provided in section 46b-115n, a court of this state which has made
a child custody determination pursuant to sections 46b-115k to 46b-115m,
inclusive, has exclusive, continuing jurisdiction over the determination until:
(1) A court of this state or a court of another state determines that the
child, the child’s parents and any person acting as a parent do not presently
reside in this state . . . .’’
   10
      General Statutes § 46b-115q (a) provides in relevant part that ‘‘[a] court
of this state which has jurisdiction under this chapter to make a child
custody determination may decline to exercise its jurisdiction at any time
if it determines that it is an inconvenient forum under the circumstances
and that a court of another state is a more appropriate forum. . . .’’
   11
      The motions that were dismissed were the defendant’s May 3, 2018
motion for a Strobel order, his May 3, 2018 motion to remove the guardian
ad litem, his May 3, 2018 motion to compel, and his May 14, 2018 motion
for contempt.
   12
      General Statutes § 46b-115q (c) provides: ‘‘If a court of this state deter-
mines that it is an inconvenient forum and that a court of another state is
a more appropriate forum, it shall stay the proceedings upon condition that
a child custody proceeding be promptly commenced in another designated
state and may impose any other condition the court considers just and
proper.’’
   13
      A prerequisite for such action under General Statutes § 46b-115q is that
‘‘[a] court of this state . . . has jurisdiction under this chapter to make a
child custody determination . . . .’’
   14
      This court subsequently granted permission for the parties to file supple-
mental briefs on the issues related to the amended appeal. The defendant
filed his supplemental brief on September 9, 2020. The plaintiff did not file
a supplemental brief.
   15
      At that hearing, the plaintiff was represented by Attorney Stacey Cox
of the Victim Rights Center of Connecticut, Inc.
   16
      On appeal, the defendant has not challenged the propriety of the court’s
decision to accept that substitute affidavit.
   17
      In light of that conclusion, we do not consider the question of whether
the trial court, in the first instance, possessed temporary emergency jurisdic-
tion pursuant to General Statutes § 46b-115n (a) to issue the November 27,
2018 ex parte order when the minor children indisputably were not present
in this state at that time.
   18
      That undisputed fact likely explains why the trial court denied the
defendant’s May 8, 2018 application for an emergency ex parte order of cus-
tody.
   19
      In its July 9, 2020 memorandum of decision on the defendant’s motion
to reargue, the court also concluded that it lacked jurisdiction to make an
initial child custody determination pursuant to § 46b-115k. The defendant has
raised no claim regarding the propriety of that determination in this appeal.
   Moreover, we note that the court, in light of its conclusion that it lacked
both exclusive, continuing jurisdiction pursuant to § 46b-115l and initial
child custody jurisdiction pursuant to § 46b-115k, expressly abandoned its
earlier ruling under the forum non conveniens doctrine, as codified in § 46b-
115q, and vacated the stay issued in accordance therewith. As the court
stated: ‘‘[T]he statutory requirements necessary for the court to assume
continuing jurisdiction over the custody issues [have] not been established
pursuant to . . . [§§] 46b-115k and . . . 46b-115l. Therefore, based upon
the court’s further review of the record, the memorandum of decision dated
August 29, 2019, shall be amended to vacate the stay on the basis of inconve-
nient forum.’’ The defendant in this appeal has not challenged that ruling.
   20
      By its plain language, General Statutes § 46b-115k confers jurisdiction
on ‘‘a court of this state . . . to make an initial child custody determination
. . . .’’ General Statutes § 46b-115l similarly delineates the parameters of
the ‘‘exclusive, continuing jurisdiction’’ of a Connecticut court when ‘‘a court
of this state . . . [previously] has made a child custody determination
. . . .’’
   21
      As one commentator remarked, ‘‘[b]y excluding proceedings involving
monetary obligations, the [act] continues the idea of divided jurisdiction in
matrimonial cases.’’ R. Spector, ‘‘International Child Custody Jurisdiction
and the Uniform Child Custody Jurisdiction and Enforcement Act,’’ 33 N.Y.U.
J. International L. & Pol. 251, 262 n.40 (2000); see also MJ v. CR, Docket No.
CAAP-XX-XXXXXXX, 2021 WL 2679556, *6 (Haw. App. 2021) (noting ‘‘bifurcated
jurisdiction’’ over child custody and child support matters); Stevens v. Ste-
vens, 682 N.E.2d 1309, 1312 (Ind. App. 1997) (‘‘[A] state may have jurisdiction
to enter a dissolution decree, but such does not necessarily confer jurisdic-
tion to make a child custody determination. Rather, jurisdiction over custody
matters having an interstate dimension must be independently determined
by application of that state’s version of the [act]’’); DeWitt v. Lechuga, 393
S.W.3d 113, 118 (Mo. App. 2013) (analysis under act ‘‘may well result in
bifurcated adjudications, where one state adjudicates paternity and child
support and another state adjudicates custody and parenting time’’); In re
Dean, 393 S.W.3d 741, 747 (Tex. 2012) (‘‘Whether the Texas divorce action
was filed first is irrelevant in determining jurisdiction over custody matters,
as the two proceedings involve different inquiries. . . . [O]ne state may
have jurisdiction over custody even if the divorce is decided by another
state’s court.’’ (Citations omitted.)).